Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meme xX

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-Vv.- OF FORFEITURE AS TO SPECIFIC

: PROPERTY/

JUSTIN MAURICE NETTLES, MONEY JUDGMENT

Defendant. 20 Cr. 509 (KPF)
——s—s“sses se ewe wee ee eee eee eee x

WHEREAS, on or about September 22, 2020, JUSTIN MAURICE NETTLES (the
“Defendant”), was charged in a four-count Indictment, 20 Cr. 509 (KPF) (the “Indictment’), with
bank robbery, in violation of Title 18, United States Code, Sections 2113(a) and 2 (Counts One
and Three); attempted bank robbery, in violation of Title 18, United States Code, Sections 2113(a)
and 2 (Count Two); and firearms use, carrying, and brandishing, in violation of Title 18, United
States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii) and 2 (Count Four);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of
any and all property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offenses charged in Counts One through Three of the Indictment, including but
not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offenses charged in Counts One through Three of the
Indictment;
WHEREAS, on or about Decemban Z Ho basen pled guilty to Counts One
through Three pursuant to a plea agreement with the Government, wherein the Defendant admitted

the forfeiture allegation with respect to Counts One through Three of the Indictment and agreed to
Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 2 of 6

forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States
Code, Section 2461(c): (i) a sum of money equal to $22,298 in United States currency, representing
proceeds traceable to the commission of the offenses charged in Counts One, Two, and Three of
the Indictment; and (ii) all right, title and interest of the Defendant in the following specific
property: $16,000 in United States currency seized on his person on September 15, 2020 (the
“Specific Property”);

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $22,298 in United States currency representing the amount of proceeds traceable to the
offenses charged in Counts One through Three of the Indictment that the Defendant personally
obtained;

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property which constitutes proceeds of the offenses charged in Counts
One through Three of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offenses charged in Counts One through Three of the
Indictment that the Defendant personally obtained cannot be located upon the exercise of due
diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;
Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 3 of 6

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Kevin Mead of counsel, and the Defendant, and his counsel, Annalisa Mir6n, Esq., that:

I. As a result of the offenses charged in Counts One through Three of the
Indictment, to which the Defendant pled guilty, a money judgment in the amount of $22,298 in
United States currency (the “Money Judgment”), representing the amount of proceeds traceable to
the offenses charged in Counts One through Three of the Indictment that the Defendant personally
obtained, shall be entered against the Defendant.

2. As aresult of the offenses charged in Counts One through of the Indictment,
to which the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific
Property is hereby forfeited to the United States for disposition in accordance with the law, subject
to the provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, JUSTIN MAURICE NETTLES, and shall be deemed part of the sentence of the
Defendant, and shall be included in the judgment of conviction therewith.

4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

 

 
Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 4 of 6

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet. site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).
Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 5 of 6

9. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

Il. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. . The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

 
Case 1:20-cr-O0509-KPF Document 22 Filed 12/02/20 Page 6 of 6

15. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: /s/ Kevin Mead
KEVIN MEAD
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212)637-2211

 

JUSTIN MAURICE NETTLES
py, __Justin Nettles
JUSTIN MAURICE NETTLES
3 Annalisa Miron
y:

 

ANNALISA MIRON, ESQ.
Attorney for Defendant

Federal Defenders of New York
52 Duane Street, 10" Floor
New York, NY 10007

SO ORDERED:

ttn lal. fale.

 

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

11/20/2020
DATE

11/30/2020
DATE

11/30/2020
DATE

12/2/2020
DATE
